     Case 2:18-cv-02586-AB-RAO Document 105 Filed 09/15/20 Page 1 of 1 Page ID #:1070



 1
 2
 3
 4
 5
 6
 7
 8
 9                        UNITED STATES DISTRICT COURT
10                      CENTRAL DISTRICT OF CALIFORNIA
11
12
       BRUCE ALLEN,                           Case No. CV 18-02586 AB (RAO)
13
                        Plaintiff,
14
                   v.                         JUDGMENT
15
16     SCOTT KERNAN, et al.,

17                      Defendants.

18
19          In accordance with the Order Accepting Report and Recommendation of
20    United States Magistrate Judge issued concurrently herewith,
21          IT IS ORDERED AND ADJUDGED that Plaintiff’s Complaint is
22    DISMISSED with prejudice, and this action is dismissed.
23
24
25    DATE: September 15, 2020             ___________________________________
                                           ANDRÉ BIROTTE JR.
26
                                           UNITED STATES DISTRICT JUDGE
27
28
